278 F.2d 508
Helen G. SEITZ and Arthur MacGregor Seitz, 3dv.John E. TOOLAN, Helen G. Seitz, Appellant.
No. 12988.
United States Court of Appeals Third Circuit.
Argued April 19, 1960.Decided June 2, 1960.

John E. Toolan, pro se.
Harry Green, Asbury Park, N.J., for appellees.
Before BIGGS, Chief Judge, and McLAUGHLIN and HASTIE, Circuit Judges.
PER CURIAM.


1
An examination of the very large record in this case makes it clear that the court below committed no error.  Accordingly the judgment will be affirmed.